Case: 12-40793       Document: 00512262580         Page: 1     Date Filed: 06/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2013
                                      No. 12-40793
                                    c/w No. 12-40794                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DEMETRICK LEON SMITH,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 1:97-CR-157-5


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Demetrick Leon Smith appeals orders of the district court denying him a
reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) and denying his motion
to order the name on his judgment of conviction be changed to Abduss al-
Muqtaidir-Sabir Abdullah, the name Smith adopted pursuant to his Islamic
faith. The Government moves for summary affirmance or, in the alternative, for
an extension of the time to file a brief. Smith makes no arguments as to the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40793    Document: 00512262580     Page: 2   Date Filed: 06/04/2013

                                 No. 12-40793
                               c/w No. 12-40794

order denying § 3582(c)(2) relief and has waived any challenge to that order. See
United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992).
      While we recognize that Muslim prisoners may adopt new names, we find
no error in the district court’s denial of the motion to change Smith’s committed
name. See Felix v. Rolan, 833 F.2d 517, 518-19 (5th Cir. 1988).
      MOTION FOR SUMMARY AFFIRMANCE GRANTED; AFFIRMED.




                                       2